Exhibit 10.1


THIS NOTE AND THE SHARES OF CAPITAL STOCK ISSUABLE UPON ANY CONVERSION HEREOF
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), OR ANY APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE SOLD
OR OTHERWISE TRANSFERRED TO ANY PERSON, INCLUDING A PLEDGEE, UNLESS (1) EITHER
(A) A REGISTRATION STATEMENT WITH RESPECT THERETO SHALL BE EFFECTIVE UNDER THE
SECURITIES ACT, OR (B) THE COMPANY SHALL HAVE RECEIVED AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT IS AVAILABLE, AND (2) THERE SHALL HAVE BEEN COMPLIANCE WITH ALL
APPLICABLE STATE SECURITIES OR "BLUE SKY" LAWS.
 
BIOZONE PHARMACEUTICALS, INC.


10% PROMISSORY NOTE
 
Principal Amount: $XXX
 
Issue Date: June 28, 2012

 
BIOZONE PHARMACEUTICALS, INC., a Nevada corporation (the “Company”), for value
received, hereby promises to pay to [     ] with an office at [     ] or his
assigns (the “Holder”), [    ]) (the “Principal Amount”) together with interest
(computed on the basis of a 365-day year for the actual number of days elapsed)
from the date hereof on the unpaid balance of such Principal Amount from time to
time outstanding at the rate of ten percent (10%) per annum (“Interest”) until
paid in full or converted as provided herein.
 
1.           Repayment of the Note.  The Principal Amount outstanding hereunder
shall be payable in cash on June 28, 2014 (the “Maturity Date”).  The entire
Principal Amount and all accrued and unpaid Interest shall be due and payable on
the earlier of (1) the Maturity Date and (2) the occurrence of an Event of
Default (as defined below).
2.           Prepayment of the Note.  The Company may prepay any outstanding
amounts owing under this Note, in whole or in part, at any time prior to the
Maturity Date, subject to conversions by the Holder, in accordance with Section
3 of this Note.


3.           Conversion.


(a)           Optional Conversion.  At any time or from time to time and prior
to payment in full of the entire Principal Amount, the Holder shall have the
right, at the Holder’s option, to convert the Principal Amount and accrued
Interest thereon, in whole or in part (the “Conversion Amount”), into shares of
common stock, par value $0.001 per share (the “Common Stock”) of the
Company.  The number of shares of Common Stock to be issued upon a conversion
hereunder shall be determined by dividing the Conversion Amount by $0.20.


(b)           Conversion Mechanics.  In order to convert this Note into Common
Stock, the Holder shall give written notice to the Company at its principal
corporate office or the notice address provided in this Note (which notice,
notwithstanding anything herein to the contrary, may be given via facsimile,
email, or other means in the discretion of the Holder) pursuant to the forms
attached hereto as Exhibit A (the “Conversion Notice”) of the election to
convert the same pursuant to this section (the date on which a Conversion Notice
is given, a “Conversion Date”).  Such Conversion Notice shall state the
Conversion Amount and the number of shares of Common Stock to which the Holder
is entitled pursuant to the Conversion Notice (the “Conversion Shares”).  The
Company shall immediately, but in no event later than five (5) trading days
after receipt of a Conversion Notice (the “Required Delivery Date”), deliver the
Conversion Shares to the Holder.


(c)           No Fractional Shares.  No fractional Conversion Shares shall be
issued by the Company.  In lieu thereof, the shares of Common Stock otherwise
issuable shall be rounded up to the nearest whole Conversion Share.
 
 
1

--------------------------------------------------------------------------------

 
 
(d)           Holder’s Conversion Limitations.  The Company shall not effect any
conversion of this Note, and a Holder shall not have the right to convert any
portion of this Note, pursuant to Section 3 or otherwise, to the extent that
after giving effect to such issuance after conversion as set forth on the
applicable Conversion Notice, the Holder (together with the Holder’s Affiliates,
and any other Persons acting as a group together with the Holder or any of the
Holder’s Affiliates), would beneficially own in excess of the Beneficial
Ownership Limitation (as defined below).  For purposes of the foregoing
sentence, the number of shares of Common Stock beneficially owned by the Holder
and its Affiliates shall include the number of shares of Common Stock issuable
upon conversion of this Note with respect to which such determination is being
made, but shall exclude the number of shares of Common Stock which would be
issuable upon (i) conversion of the remaining, nonconverted portion of this Note
beneficially owned by the Holder or any of its Affiliates and (ii) exercise or
conversion of the unexercised or nonconverted portion of any other securities of
the Company (including, without limitation, any other  Common Stock Equivalents)
subject to a limitation on conversion or exercise analogous to the limitation
contained herein beneficially owned by the Holder or any of its Affiliates. 
Except as set forth in the preceding sentence, for purposes of this Section
3(d), beneficial ownership shall be calculated in accordance with Section 13(d)
of the Exchange Act and the rules and regulations promulgated thereunder, it
being acknowledged by the Holder that the Company is not representing to the
Holder that such calculation is in compliance with Section 13(d) of the Exchange
Act and the Holder is solely responsible for any schedules required to be filed
in accordance therewith.   To the extent that the limitation contained in this
Section 3(d) applies, the determination of whether this Note is convertible (in
relation to other securities owned by the Holder together with any Affiliates)
and of which portion of this Note is convertible shall be in the sole discretion
of the Holder, and the submission of an Conversion Notice shall be deemed to be
the Holder’s determination of whether this Note is convertible (in relation to
other securities owned by the Holder together with any Affiliates) and of which
portion of this Note is convertible, in each case subject to the Beneficial
Ownership Limitation, and the Company shall have no obligation to verify or
confirm the accuracy of such determination.   In addition, a determination as to
any group status as contemplated above shall be determined in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder.  For purposes of this Section 3(d), in determining the number of
outstanding shares of Common Stock, a Holder may rely on the number of
outstanding shares of Common Stock as reflected in (A) the Company’s most recent
periodic or annual report filed with the Commission, as the case may be, (B) a
more recent public announcement by the Company or (C) a more recent written
notice by the Company or the Transfer Agent setting forth the number of shares
of Common Stock outstanding.  Upon the written or oral request of a Holder, the
Company shall within two Trading Days confirm orally and in writing to the
Holder the number of shares of Common Stock then outstanding.  In any case, the
number of outstanding shares of Common Stock shall be determined after giving
effect to the conversion or exercise of securities of the Company, including
this Note, by the Holder or its Affiliates since the date as of which such
number of outstanding shares of Common Stock was reported.  The “Beneficial
Ownership Limitation” shall be 4.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock issuable upon conversion of this Note.  The Holder, upon not less than 61
days’ prior notice to the Company, may increase or decrease the Beneficial
Ownership Limitation provisions of this Section 3(d).   Any such increase or
decrease will not be effective until the 61st day after such notice is delivered
to the Company.  The provisions of this paragraph shall be construed and
implemented in a manner otherwise than in strict conformity with the terms of
this Section 3(d) to correct this paragraph (or any portion hereof) which may be
defective or inconsistent with the intended Beneficial Ownership Limitation
herein contained or to make changes or supplements necessary or desirable to
properly give effect to such limitation. The limitations contained in this
paragraph shall apply to a successor holder of this Note.


4.           Termination of Rights Under this Note.  This Note shall no longer
be deemed to be outstanding, and all rights with respect to this Note shall
immediately cease and terminate, upon receipt by the Holder of (i) the Principal
Amount outstanding and all accrued and unpaid Interest thereon, on the Maturity
Date or, (ii) the conversion of the entire Principal Amount and Interest then
due hereunder.


5.           Taxes or other Issuance Charges.  The Company shall pay any and all
taxes or other expenses that may be payable in respect of any issuance or
delivery of the Conversion Shares.
 
6.           Event of Default. The occurrence of any of the following events of
default (“Event of Default”) shall, at the option of the Holder hereof, make the
remaining unpaid Principal Amount and all accrued but unpaid Interest
immediately due and payable, upon demand, without presentment or grace period,
all of which hereby are expressly waived, except as set forth below:
 
 
2

--------------------------------------------------------------------------------

 
 
(a)           Failure to Pay Principal.  The Company fails to pay the Principal
Amount when due.
 
(b)           Breach of Representation and Warranty. Any material representation
or warranty of the Company made herein, or in any agreement, statement or
certificate given in writing pursuant hereto or in connection therewith shall be
false or misleading in any material respect as of the date made and the date of
this Note.
 
(c)           Liquidation.  Any dissolution, liquidation or winding up of the
Company or any Material Subsidiary or any substantial portion of their business
taken as a whole. “Material Subsidiary” means, with respect to any entity,
which, at any time after the Issue Date and until such time that this Note is
fully paid, is a corporation, limited or general partnership, limited liability
company, trust, estate, association, joint venture or other business entity  of
which (A) more than 30% of (i) the outstanding capital stock having ordinary
voting power to elect a majority of the board of directors or other managing
body of such entity, (ii) in the case of a partnership or limited liability
company, the interest in the capital or profits of such partnership or limited
liability company or (iii) in the case of a trust, estate, association, joint
venture or other entity, the beneficial interest in such trust, estate,
association or other entity business is, at the time of determination, owned or
controlled directly or indirectly through one or more intermediaries, by the
Company, or (B) is under the actual control of the Company.)
 
(d)           Cessation of Operations.  Any cessation of operations by the
Company.
 
 
(e)           Maintenance of Assets.  The failure by the Company or any Material
Subsidiary to maintain any material intellectual property rights, personal, real
property or other assets, which are necessary to conduct its business (whether
now or in the future).
 
 
(f)           Receiver or Trustee.  The Company or any Material Subsidiary shall
make an assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for it or for a substantial part of its
property or business; or such a receiver or trustee shall otherwise be
appointed.
 
 
(g)           Judgments.  Any money judgment, writ or similar final process
shall be entered or filed against the Company or any Material Subsidiary or any
of its property or other assets for more than $250,000, unless stayed vacated or
satisfied within thirty (30) days.
 
 
(h)           Bankruptcy.  Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law,
or the issuance of any notice in relation to such event, for the relief of
debtors shall be instituted by or against the Company or any Material
Subsidiary.
 
7.           Non-Waiver.  The failure of the Holder to enforce or exercise any
right or remedy provided in this Note or at law or in equity upon any default or
breach shall not be construed as waiving the rights to enforce or exercise such
or any other right or remedy at any later date.  No exercise of the rights and
powers granted in or held pursuant to this Note by the Holder, and no delays or
omission in the exercise of such rights and powers shall be held to exhaust the
same or be construed as a waiver thereof, and every such right and power may be
exercised at any time and from time to time.
 
8.           Waiver by the Company.  The Company hereby waives presentment,
protest, notice of protest, notice of nonpayment, notice of dishonor and any and
all other notices or demands relative to this Note, except as specifically
provided herein.
 
9.           Usury Savings Clause.  The Company and the Holder intend to comply
at all times with applicable usury laws.  If at any time such laws would render
usurious any amounts due under this Note under applicable law, then it is the
Company’s and Holder’s express intention that the Company not be required to pay
Interest on this Note at a rate in excess of the maximum lawful rate, that the
provisions of this Section 10 shall control over all other provisions of this
Note which may be in apparent conflict hereunder, that such excess amount shall
be immediately credited to the balance of the Principal Amount of this Note, and
the provisions hereof shall immediately be reformed and the amounts thereafter
decreased, so as to comply with the then applicable usury law, but so as to
permit the recovery of the fullest amount otherwise due under this Note.
 
10.           Holder Not a Stockholder.  The Holder shall not have, solely on
account of such status as a holder of this Note, any rights of a stockholder of
the Company, either at law or in equity, or any right to any notice of meetings
of stockholders or of any other proceedings of the Company until such time as
this Note has been converted, at which time the Holder shall be deemed to be the
holder of record of the Conversion Shares, as applicable, notwithstanding that
the transfer books of the Company shall then be closed or certificates
representing such Conversion Shares shall not then have been actually delivered
to the Holder.
 
 
3

--------------------------------------------------------------------------------

 
 
11.           Miscellaneous.
 
(a)           Governing Law; Venue.  This Note shall be governed by and
interpreted in accordance with the Uniform Commercial Code as from time to time
in effect in the State of Nevada as to matters within the scope thereof, and,
with respect to all other matters, shall be governed by and interpreted in
accordance with the laws of the State of Florida, without regard for any
conflict of laws. The Company irrevocably consents to the exclusive jurisdiction
of any Federal or State court of Florida sitting in Miami-Dade County, Florida
in connection with any action or proceeding arising out of or relating to this
Note, any document or instrument delivered pursuant to, in connection with or
simultaneously with this Note, or a breach of this Note or any such document or
instrument.
 
(b)           Successors and Assigns.  This Note and the obligations hereunder
shall inure to the benefit of and be binding upon the respective successors and
assigns of the parties; provided, however, that neither party may assign any of
its rights or obligations hereunder without the prior written consent of the
other, except that the Holder may assign all or any portion of its rights
hereunder to its Affiliate (as such term is defined in Rule 405 of the
Securities Act) without such consent by giving written notice of such assignment
to the Company.  Assignment of all or any portion of this Note in violation of
this Section shall be null and void.
 
(c)           Notices.  Any notice or other communication required or permitted
to be given hereunder shall be in writing. The addresses for such communications
shall be: (i) if to the Company to: BioZone Pharmaceuticals, Inc., Attn: Elliot
Maza, CEO, facsimile: (201) 608-5103, with a copy to: Sichenzia Ross Friedman
Ference LLP, 61 Broadway, New York, NY 10006, Attn: Harvey Kesner, Esq.,
facsimile: (212) 930-9725; and (ii) if to the Holder, to the name, address and
facsimile number set forth on the front page of this Note.
 
(d)           Amendment; Waiver.  No modification, amendment or waiver of any
provision of this Note shall be effective unless in writing and approved by the
Company and the Holder.
 
(e)           Invalidity.  Any provision of this Note which may be determined by
a court of competent authority to be prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invaliding the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
 
(f)           Section and Paragraph Headings.  The section and paragraph
headings contained herein are for convenience only and shall not be construed as
part of this Note.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.
SIGNATURE PAGE FOLLOWS]
 
 
4

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Note has been executed and delivered on the date first
above written by the duly authorized representative of the Company.

 
BIOZONE PHARMACEUTICALS, INC.

By:   ________________________         
 
Name:  ________________________    
 
Title:    ________________________ 
 
 
5

--------------------------------------------------------------------------------

 
 
EXHIBIT A
Date:                                           




BIOZONE PHARMACEUTICALS,
INC.                                                                                                                                
_______________________
_______________________
Attn:


CONVERSION NOTICE


           The above-captioned Holder hereby gives notice to Biozone
Pharmaceuticals, Inc., a Nevada corporation (the “Company”), pursuant to that
certain Secured Convertible Promissory Note made by the Company in favor of the
Holder dated February __, 2012 in the principal amount of $_______ by the
Company (the “Note”); that the Holder elects to convert the portion of the Note
balance set forth below into fully paid and non-assessable shares of Common
Stock of the Company as of the date of conversion specified below.


A.           Date of
conversion:                                       _____________________
B.           Conversion
#:                                                  _____________________   
C.           Conversion
Amount:                                      _____________________
D.           Conversion
Price:                                           _____________________
E.           Conversion
Shares:                                        _____________________   
F.           Remaining Note
Balance:                              _____________________


Please transfer the Conversion Shares to the undersigned at:


Address:
_____________________
_____________________
_____________________
               

Sincerely,


By:           _____________________
Name:      _____________________

6